ORDER
PER CURIAM.
David Cantrell appeals from the motion court’s judgment and order denying his pro se Rule 29.12(b) Motion To Correct Sentence and Judgment Nunc Pro Tunc.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no prec-edential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).